Citation Nr: 1716311	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-33 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for chest pain.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. Nelson, Associate Counsel







INTRODUCTION

The Veteran had active duty from July 1986 to December 1986, October 2004 to December 2005, and July 2009 to May 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.

The Veteran has consistently noted that he experiences chest pain while running. On both his post-deployment physicals (April 2007, October 2011) he indicated that he developed and had chest pain while deployed to Iraq.  When asked if he had any health concerns, he noted right chest pain.

Although the Veteran has had several VA examinations for other disabilities (as well as a chest x-ray and EKG, both of which were unremarkable), he has never had a VA examination to specifically address his chest pain upon exertion.  The Board notes that VA must provide a medical examination or obtain a medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A (d)(2).

To ensure that VA has met its duty to assist the Veteran in developing the facts pertinent to the claim, the appeal is REMANDED for the following development:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Afford the Veteran a VA examination by a physician with sufficient expertise to determine the etiology and the nature of the Veteran's chest pain.  This examination should include testing the Veteran while he is running.  All evidence must be made available to and reviewed by the examiner.

Following an examination of the Veteran and a review of the relevant records and lay statements, the examiner should describe the nature and etiology of the Veteran's chest pain.  The examiner should state any current diagnoses found upon examination; and for each diagnosis, opine whether it is at least as likely as not (a 50 percent probability or greater) that the diagnosed condition is related to the Veteran's service.

The examiner must provide a complete rationale for all opinions offered.  If the examiner is unable to provide any requested opinion, he or she should explain why.


3.  After completion of the above, readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).






